department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s ‘if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend g game h game x date y date z state dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e e do you qualify for tax exemption under sec_501 of the code no for the reasons described below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on x you attest that you were incorporated on y in the state of z you also attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 of the code that your organizing document does not expressly empower you to engage in activities other than as an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 of the code specifically you attest you will e e e e e e refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during our review of your form 1023-ez we requested detailed information supplemental to the above attestations you provided a further activity description in writing we mailed you a copy of your articles of incorporation that we obtained from the z secretary of state website your articles of incorporation do not include a written purpose clause your dissolution clause provides on dissolution or final liquidation of the corporation its assets shall be distributed as follows all liabilities shall be paid and discharged or adequate provision for payment and discharge shall be made assets held on condition requiring return or transfer on dissolution of the corporation shall be returned or transferred as required by the condition assets received and held subject_to a limitation permitting use only for charitable religious benevolent educational or similar purposes but not held on a condition requiring return or transfer on dissolution of the corporation shall be transferred to one or more appropriate domestic or foreign_corporations societies or organizations under a plan of distribution adopted as provided in this chapter_4 other assets shall be distributed as provided by the articles of incorporation or bylaws to the extent that the articles or bylaws provide the distributive rights of members or any class of members or provide for distribution to others any remaining assets may be distributed to persons societies organizations or domestic or foreign_corporations engaged in activities not for profit as provided in a plan of distribution adopted by the council of administration of the corporation and in compliance with the constitution and bylaws of the corporation letter rev catalog number 47630w your activities include running gaming servers holding special online events weekly online events and organizing meetups you indicated that you operate hours a day to connect lesbian gay bisexual transgender and queer people and their allies through gaming and hosted multimedia events in an accessible and moderated online environment activities consist of chat and collaborative play online players from all over the world connect to your website your moderated voice chat group and your server to access the video games g and h which you configure and pay to host you provide a common server where everyone can access your programs players volunteer to serve as moderators and operators who introduce new members to the community moderate chat to prevent harmful behavior and moderate gameplay to prevent cheating special online events take place one to three times per quarter they may consist of contests with prizes awarded that take place online whether created in a video game on one of your servers or occurring online through the server’s web forums prizes are often virtual consisting of play-currency on the g server or may be real prizes consisting of gifts to download a video game games may be donated or you may purchase the games for these purposes the purpose of the contests and prizes is to bring people together and foster community weekly a volunteer dj hosts an online radio show players connect to listen through a web browser or radio player on their own device or they may participate live interfacing with other listeners in the server chat in the g video game server or on a webcam players can request songs to be played and the radio show itself consists of humor and music after each radio show a h video game playing event takes place giving players a common time to meet and play together players can chat by voice using your moderated voice chat group in addition to the online activities you coordinate annual meetups in a selected city where adult members can meet in person and affirm the friendships they have developed online while playing together activities at meetups depend on the chosen location but can consist of time spent at museums restaurants arcades or tabletop gaming fees charged to attend meetups are proportional to your cost to host the meetup you stated that approximately five percent of your time and resources is spent on meetups while the rest is devoted to online activities participants in your activities include adults and teenagers although you assert most are teens you indicated most of your userbase is lesbian gay bisexual transgender or queer you do not charge any participation fees for any of your online activities your current operations are supported entirely by charitable donations from individuals the majority of your costs are associated with hosting the g and h online gaming servers other resources are devoted to improving the quality of gameplay and preventing server latency you also incur expenses for your website which integrates with the video game servers and the vpn virtual private network which provides security law sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual letter rev catalog number 47630w sec_1_501_c_3_-1 provides that for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its organizing document limits the purposes of such organization to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or by operation of law be distributed for one or more exempt purposes or to the federal or state_or_local_government for a public purpose sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare by organizations designed to accomplish any of the above purposes and among other purposes to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides in relevant part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community the regulations further provide that an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of pertinent facts to permit the public to form an independent opinion or conclusion revrul_68_72 1968_1_cb_250 describes an organization that operated a supervised facility to bring together young people of college age with church leaders educators and leading businessmen of the community for the purpose of holding discussions on religion current events and social problems it was formed for the purpose of furthering the religious intellectual and moral development of persons of college age through the operation of a coffee house personal counselling was provided to aid the young adults in making social adjustments the social aspects of the organization were merely incidental to and in furtherance of its charitable purpose revrul_77_366 1977_2_cb_192 provides that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 of the code in addition to the usual cruise activities the letter rev catalog number 47630w programs conducted on each cruise include a schedule of lectures discussion groups and special interest workshops on religious topics at which attendance is not required the organization accomplished both charitable and non-charitable purposes through its cruises revrul_78_305 1978_2_cb_172 describes an organization formed to educate the public about homosexuality in order to foster an understanding and tolerance of homosexuals and their problems the organization collected factual information relating to the role of homosexual men and women in society and disseminated this information to the public such an organization furthered charitable and educational_purposes and qualified for exemption under sec_501 of the code revrul_80_215 1980_2_cb_174 provides that an organization formed to develop promote and regulate a sport for individuals under years of age and to promote sportsmanlike competitions within a state qualified for exemption from federal_income_tax under sec_501 of the code by developing promoting and regulating a sport for individuals under years of age the organization combats juvenile delinquency by providing a recreational outlet for the young people in 326_us_279 the court held that an organization is not operated exclusively for exempt purposes and thus will not qualify for exemption under sec_501 of the code if it has a single non-exempt purpose that is substantial in nature this is true regardless of the number or importance of the organization's exempt purposes in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the heavy burden of proving that it satisfies all the requirements of the exemption statute whether an organization has satisfied the operational_test is a question of fact in 74_tc_396 the court stated that the church failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its religious purposes as the church operated for social and political purposes to more than an insubstantial degree it failed to qualify for exemption under sec_501 of the code the court stated that an organization will not qualify for exemption if a non-exempt activity is more than an insubstantial part of its overall activities or if an activity has more than an insubstantial non-exempt purpose the court explained clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose ifa substantial secondary purpose is not an exempt one qualification under sec_501 will be denied in 76_tc_380 the court concluded that a religious retreat facility was not operated primarily for an exempt religious purpose the organization failed to establish how the religious retreat experience being offered differed from the experience at another quiet inn or lodge they were operated primarily to provide members of the public with social and recreational activities in a commercial manner in gamehearts v commissioner tcmemo_2015_218 the court had to decide whether the organization was operated exclusively for the charitable purposes of promoting adult sobriety and general welfare by offering gaming opportunities in a sober environment however it was unable to conclude the organization was operated exclusively for one or more exempt purposes the form of recreation offered as therapy was also offered by for-profit entities and the organization introduced new participants to that for-profit recreational letter rev catalog number 47630w market while the organization itself did not profit from the recreation it offered the court concluded that recreation was still a significant purpose in addition to the therapy provided because of the inherently commercial nature of the recreation and the ties to the for-profit recreational gaming industry accordingly the organization did not operate exclusively for charitable purposes within the meaning of sec_501 of the code application of law sec_501 of the code and sec_1_501_c_3_-1 of the regulations set forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 based on the information you provided in your application and supporting documentation we conclude that you fail both tests you do not meet the provisions of sec_1_501_c_3_-1 because your articles of incorporation are lacking a written purpose clause and thus you are not organized exclusively for one or more exempt purposes described in sec_501 of the code you do not have a purpose clause which limits your purposes to one or more exempt purposes you do not meet the provisions of sec_1_501_c_3_-1 because your assets are not dedicated to an exempt_purpose your dissolution clause is not sufficiently narrow to limit the distribution of your assets exclusively for charitable educational or other sec_501 purposes for example it states that any remaining assets may be distributed to persons societies organizations or domestic or foreign_corporations engaged in activities not for profit this type of distribution is broader than those specified in sec_501 of the code not for profit activities may be outside the scope of sec_501 your articles of incorporation do not include a written purpose clause and the dissolution clause is not sufficiently narrow to limit the distribution of your assets exclusively for charitable purposes accordingly you do not satisfy the organizational_test and you are not organized for exempt purposes you are also not described in sec_501 of the code nor sec_1_501_c_3_-1 of the regulations because you fail the operational_test specifically the facts show you are not operated exclusively for sec_501 purposes but for the purpose of furthering commercial recreational purposes you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 specifically the facts show you engage in a substantial non-exempt activity namely providing access to online gaming servers to people of all ages although your activities are geared towards lesbian gay bisexual transgender and queer people and their allies more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of recreational gaming your activities do not fall within the definition of charitable as found in sec_1 c - d although some of the participants in your activities may qualify as distressed or underprivileged you have not demonstrated that the activities you conduct are exclusively charitable you are hosting game servers accessible to anyone throughout the world and there is no way you can ensure that online participants are members of a charitable_class such as youth below the age of years you have indicated that adults participating in the gaming activities may participate in meetups and meet in-person after playing together online thus you cannot contend that your exclusive focus is on combating juvenile delinquency letter rev catalog number 47630w you are distinguishable from the organization described in revrul_68_72 you do not operate a supervised facility focused on young adults wherein they may take part in discussions on subjects such as current events and social problems or receive personal counseling substantially_all of your activities take place in an online environment there are no assurances that participants are under the age of or even young adults of college age participants of any age may play games and interact in your virtual space you have no way to restrict access to participants of a certain age anyone may create a profile and sign up to play although your volunteers may moderate chat to prevent harmful behavior and moderate gameplay to prevent cheating your activities are focused on playing online games such as g and h as opposed to providing personal counseling or social services the social aspects of the organization described in revrul_68_72 were merely incidental to and in furtherance of its charitable purpose whereas any charitable or educational_services you provide are incidental to the recreational and social aspects of online gaming you are like the organization described in revrul_77_366 in this example individuals on the cruise had access to educational and religious lectures and workshops but attendance at these events was not required participants in your activities may have access to peer counseling and support however they may choose to take part in online gaming without accessing such services you have extensive social and recreational activities that are not consistent with the purposes described under sec_501 of the code similar to the organization described in revrul_77_366 the extensive amount of time energy and other resources which are regularly devoted to the conduct of social and recreational gaming activities together with the manner in which such activities are conducted online like other recreational gaming programs demonstrates that your social and recreational activities serve substantial independent purposes of a non-charitable nature unlike the organization described in revrul_78_305 you are not collecting factual information to disseminate to the general_public in order to educate them about homosexuality in order to foster an understanding and tolerance of homosexuals and their problems your activities do not fall within the definition of educational as found in sec_1_501_c_3_-1 because you are not instructing members of the public on subjects useful to the individual and beneficial to the community rather you are hosting online recreational gaming where lesbian gay bisexual transgender and queer players may interact you are not like the organization described in revrul_80_215 you are not combating juvenile delinquency by providing a recreational outlet for youth ages years or younger you have no way to limit participation in your gaming to youth who are under the age of participants of any age may play g and h via your server your primary activity is operating in a social and recreational manner through the provision of game servers for recreational purposes furthermore your activities do not exclusively serve a charitable_class of individuals such as youth under the age of the court in first libertarian church v commissioner explained that a single activity may be carried on for more than one purpose but if a substantial secondary purpose is not an exempt one qualification under sec_501 of the code will be denied we acknowledge that you offer access to an environment where lesbian gay bisexual transgender and queer people may interact without being exposed to harmful behavior however you also serve to promote the online recreational gaming industry in general accordingly more than an insubstantial part of your activities is devoted to recreational activities therefore you are not operated exclusively for exempt purposes described under sec_501 you are like the organization in schoger foundation v commissioner they failed to establish how their religious retreat experience was any different from an experience at any other quiet inn or lodge providing letter rev catalog number 47630w social and recreational activities in a commercial manner similarly you have failed to establish how providing access to online gaming differs from any other game servers providing access to the same types of games you are like the organization in gamehearts v commissioner your recreational gaming activities may serve as therapy to a specific group of individuals however providing access to games such as g and h serves to promote the for-profit recreational gaming market in general aside from the fact that you claim to serve a disadvantaged group hosting a server where participants may play games such as g and h is indistinguishable from other online commercial gaming companies providing access to such games although there is no evidence you-are profiting from the recreation you offer recreation is nonetheless a significant purpose of your organization and as stated in better business bureau v united_states an organization will not qualify for exemption under sec_501 of the code if it has a single non-exempt purpose that is substantial in nature this is true regardless of the number or importance of the organization's exempt purposes your position you asserted that you exist to give a supportive environment online to lesbian gay bisexual and transgender youth who have unsupportive environments in real life you state that your g server is a place where kids can go to play the game with others but also have the opportunity for person-to-person contact which opens communication channels that allow it to act as a social media platform they may choose to chat in online public forums or they may chat privately online and talk about their feelings hardships they are facing and get peer support from other players you stated the at-risk youth can make friends vent their frustrations or gain pointers on common issues such as bullying coming out to family and self-acceptance you indicated that you give lesbian gay bisexual and transgender youth a place to play and connect free from harassment you explained that these individuals are subjected to high levels of harassment in other forums of online gaming activity as video games have long been the exclusive territory of young heterosexual white males you said you serve as a place they can access resources such as suicide prevention hotlines you claimed that the social and entertainment aspects of your activities are incidental but necessary aspects to building and sustaining your online community lastly you said you develop leadership and mentorship skills with the lesbian gay bisexual and transgender community you said the majority of your volunteers are teens and young adults who are often experiencing their first taste of real responsibility because they are trained in conflict resolution interpersonal relations peer counseling and crisis recognition and intervention your founder is a social work student trained in suicide prevention who developed the strategies used by your staff to compassionately help those in crisis our response to your position we do not dispute that you offer access to an online environment where lesbian gay bisexual and transgender youth may find support without being exposed to harmful behavior however any social media platform with public and or private chat capabilities whether nonprofit or commercial could be accessed and utilized for the same purpose using commercial online games such as g and h as a forum for your activities primarily serves to promote this for-profit gaming industry you are of the opinion that the social and entertainment aspects of your activities are incidental but necessary aspects to building and sustaining your online community however we contend that your charitable activities are secondary to your recreational purposes the social aspects of the coffee house described in rev_rul letter rev catalog number 47630w were merely incidental to and in furtherance of its charitable purpose whereas any charitable or educational_services you provide are incidental to the recreational and social aspects of online gaming furthermore participants from any background may play games and interact in your virtual space you have no way to restrict access to participants of a certain age or disadvantaged group anyone from around the world may create a profile and sign up to play which is no different than other commercial online gaming experiences although your volunteers may moderate chat to prevent harmful behavior and intervene in a time of crisis this is only secondary to your online gaming contests and radio shows your overall focus is on playing online games such as g and h as opposed to providing peer counseling or social services conclusion based on the above facts and analysis we conclude that you are neither organized nor operated exclusively for sec_501 purposes you do not meet the organizational_test for exemption because your articles of incorporation are lacking a written purpose clause and your dissolution clause is not sufficiently narrow to permanently dedicate your assets to an exempt_purpose as explained in harding hospital inc v united_states an organization seeking a ruling as to recognition of its exempt status has the heavy burden of proving that it satisfies all the requirements of the exemption statute you have not provided sufficient evidence to prove that you satisfy the operational_test under sec_501 of the code your activities serve the substantial non-exempt purpose of providing youth and adults access to online recreational gaming accordingly you do not qualify for exemption under sec_501 and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w e you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
